GUNTHER, Chief Judge.
Appellant, intervenor below, appeals the issuance of a temporary injunction and appeals a non-final order denying his motion to dissolve the same. We affirm in all respects except we reverse and remand to allow the trial court an opportunity to make an express finding as to whether the movant has an adequate remedy at law. See City of Jacksonville v. Naegele Outdoor Advertising Co., 634 So.2d 750 (Fla. 1st DCA 1994), approved, 659 So.2d 1046 (Fla.1995).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
STONE and WARNER, JJ., concur.